
	

113 HR 4965 IH: Pre-K for USA Act
U.S. House of Representatives
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4965
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2014
			Mr. Castro of Texas (for himself, Mr. Fattah, and Mr. Veasey) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to award grants to improve childhood
			 care and education for local governments and local educational agencies.
	
	
		1.Short titleThis Act may be cited as the Pre-K for USA Act.
		2.Grants for improving early childhood care and educationSubpart 1 of part D of title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7243 et seq.) is amended by adding at the end the following:
			
				5415.Grants for improving early childhood care and education
					(a)In generalFrom the amounts appropriated under subsection (f), the Secretary jointly with the Secretary of
			 Health and Human Services and on such terms as such Secretaries set forth
			 in an interagency agreement, shall make competitive grants to qualified
			 entities for activities that build the capacity to develop, enhance, or
			 expand high-quality preschool programs, including comprehensive services
			 and family engagement, for preschool-aged children.
					(b)ApplicationsEach qualified entity that desires to receive a grant under this section shall submit an
			 application to the Secretaries at such time, in such manner, and
			 containing such information as the Secretaries may require.
					(c)Technical assistance, evaluation, and other national activitiesThe Secretaries may use up to 3 percent of the funds appropriated under subsection (f) for
			 technical assistance, evaluation, and other national activities related to
			 awarding grants under this section.
					(d)Report
						(1)Initial reportNot later than 30 days prior to the announcement of a competition under this section, the
			 Secretaries shall submit a report outlining the proposed competition and
			 priorities to the Congress on the activities carried out under this
			 section.
						(2)Annual reportsThe Secretaries shall submit a report to Congress on the activities carried out under this section,
			 including, at a minimum, information on the following:
							(A)The progress of each qualified entity in moving toward fulfilling criteria outlined in the entity’s
			 application.
							(B)The extent to which the qualified entities used grants under this section to expand a high-quality
			 preschool program.
							(C)The costs and barriers to such expansion, including building and renovating preschool facilities so
			 that such facilities are high-quality and age and developmentally
			 appropriate.
							(e)DefinitionsIn this section:
						(1)High-quality preschool programThe term high-quality preschool program means an early learning program that includes structural elements that are evidence-based and
			 nationally recognized (such as Head Start program performance standards or
			 research published by the National Institute for Early Education) as
			 important for ensuring program quality, including at a minimum:
							(A)High staff qualifications, including a teacher with a bachelor degree in early childhood education
			 or a bachelor degree in any field with a State-approved alternate pathway,
			 which may include coursework, clinical practice, and evidence of knowledge
			 of content and pedagogy relating to early childhood, and teaching
			 assistants with appropriate credentials.
							(B)High-quality professional development for all staff.
							(C)A staff-child ratio of no more than 1:10.
							(D)A class size of no more than 20.
							(E)A full-day program.
							(F)Full inclusion of children with disabilities.
							(G)Developmentally appropriate, evidence-based curricula and learning environments that are aligned
			 with the State early learning and development standards, for at least the
			 year prior to kindergarten entry.
							(H)Individualized accommodations and supports so that all children can access and participate fully in
			 learning activities.
							(I)Instructional staff salaries comparable to kindergarten through grade 12 teaching staff.
							(J)Program evaluation to ensure continuous improvement.
							(K)Onsite or accessible comprehensive services for children.
							(L)Evidence-based health and safety standards.
							(2)Qualified entityThe term qualified entity means a local educational agency or a local government entity.
						(3)SecretariesThe term Secretaries means the Secretary of Education and the Secretary of Health and Human Services.
						(f)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section for
			 each of the fiscal years 2015 through 2024..
		3.Conforming amendmentThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6301 et seq.) is amended by inserting after the item relating to section
			 5414 the following:
			
				
					Sec. 5415. Grants for improving early childhood care and education..
		
